An unpublis _- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

I HERON CRUZ, j No. 68102
i Appellant,

LED

JUL  D 2015
1,5 . ‘ Jim-1‘ ‘SMN’
"5a, 19 .

 

V8.
THE STATE OF NEVADA, F 
* Respondent.

 

m.“

'1 Y CLERK

ORDER DISMISSING APPEAL

This is a prose appeal from an order denying a motion to hold
in contempt. Eighth Judicial District Caurt, Clark County; Susan
Jahnsen, Judge.

Because no statute or court rule permitS’an appeal from the
aforementioned decision, we lack jurisdiction, Castillo v. State, 108 Nev.
349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we

ORDER. this appeal DISMISSED.

altta

Pickering

     

 

cc: Hon. Susan Johnsan, District Judge
Heron Cruz
Attorney Generallflarson City
Clark County District Attorney
Eighth District Court Clerk

Surnsz Scrum
OF
Nam

{CH 194%  r  ,